Citation Nr: 1824872	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder (claimed as bilateral hip arthritis).

2.  Entitlement to service connection for a bilateral knee disability (claimed as bilateral knee arthritis).


REPRESENTATION

Appellant represented by:	Jeffrey A. Vires, Esquire


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Navy from September 1974 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran requested a Travel Board hearing in his April 2013 substantive appeal.  In a subsequent September 2014 correspondence, the Veteran withdrew his request for a Board hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

This matter was last before the Board in July 2016, at which time service connection for these matters was denied.  In an October 2017 decision, the United States Court of Appeals for Veterans Claims (Court) vacated the July 2016 Board decision denying service connection for bilateral hip and knee disabilities and remanded these matters to the Board for readjudication.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for bilateral hip and bilateral knee disorders due to musculoskeletal stress experienced while on active duty.

The Veteran was afforded VA hip and knee examinations in January 2015.  Bilateral hip osteoarthritis and bilateral degenerative joint disease of the knees were noted.  The examiner opined that the Veteran's claimed bilateral hip and knee disorders were less likely than not incurred in or caused by his service.  The examiner noted that no acute trauma to the Veteran's hips or knees was noted in service.  The examiner further noted the Veteran's report of "climbing up and down ladders, sleeping on steel and concrete slabs, and carrying ammunition," and then stated that "[e]xercise and activity is noted to be health [sic] for joints and muscles."  The examiner concluded that "[n]o trauma to the Veteran's hips and knees is noted in his service record or by his personal history that would be anticipated to cause the early onset of arthritis, labral tears, or any other future hip or knee problem."

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

The Veteran has consistently argued that his bilateral hip and knee disorders were caused by the stresses of climbing up and down ladders, sleeping on steel and concrete slabs, running and walking on concrete and steel, and carrying ammunition.  In his application, the appellant noted that the arthritis was likely caused by his 20 years working on steel decks from the ship and that the condition was continually worsening.  In  an April 2012 statement, the appellant reported that his hips and knees worsen every year and that the years of climbing up and down ladders in service had been tearing up his knees and hips.  The Board finds that the January 2015 VA examiner's statement that "[e]xercise and activity is noted to be health [sic] for joints and muscles" does not address the Veteran's contentions.  As such, the examination is inadequate and a remand for a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claim bilateral hip disorder.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hip disorder had its onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hip disorder manifested to a compensable degree within one year of service.

3.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claim bilateral knee disorder.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disorder had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disorder manifested to a compensable degree within one year of service.

The examiner must address the credible lay statements from the Veteran regarding his claimed disabilities, to include Veteran's lay statements regarding climbing up and down ladders while carrying ammunition, walking, to include while carrying ammunition, walking, working and sleeping on hard (steel and concrete) surfaces.  The Veteran contends that 20 years of exercise and activity on hard surfaces has led to his arthritic joints.
	
All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



